     Case 1:19-cv-00513-MAC-ZJH Document 1 Filed 10/21/19 Page 1 of 7 PageID #: 1


PRISONER S CIVIL IGHTS COMPLAINT (Rev. 05/2015)

                                 IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF TEXAS OCT 2 1 2013
                                         *'' ynnf¥y tjt > ~ DIVISION



                ay Routiif                                                            BY
Plaintiffs t ame and ID Number                                                        DEPUTY-

(      jo l a rl (it                             i
Place of Confine ent
                                                                         CASE NO.
                                                                                (Clerk will assign the number)
v.

                          IOO           N.             .
                                                                                                                      lo t   x
      -au y y r- Tocov
Defendant s Name and Address                               N _                           l an u . Oo.i\a
                                                                                             lx \\p      AV TS10
S i Hr) ( aik/ to-.T -s ffi <A Ty I tr                     OoZ        Cu orjclti.
Defendant s Name and Address __ .
                    , , . . E. fefO.                  0fJ3k

         B. y 2 vAU.y TyUrT s a CAyof (LmadNaUN. ~ILx
¦r- r*      . 'KT iAll
Defendanf s Name and Address
                          <3Q
                                               i kre-i AO ICQQp& S
( DO NOT USE ET AL. )
    E on x/ kKtf. T3 d\ Stni I i' (Uo py (YUdkal 1 10
                 INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Te as Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as VENUE LIST is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.


                                                            1
     Case 1:19-cv-00513-MAC-ZJH Document 1 Filed 10/21/19 Page 2 of 7 PageID #: 2


FILING FEE AND IN FORMA PA UPERIS (IFF)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. If you do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pa peris. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed informa pauperis and the certificate of inmate trust account, also known as informa pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides ... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee. See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submitthe application to proceed informa pauperis, the courtwill apply 28 U.S.C. § 1915 and, if appropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

 4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.


CHANGE OF DDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked NOTICE TO THE COURT OF CHANGE OF ADDRESS and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure. I. 2 3 4 5 6 7


I. PREVIOUS LAWSUITS:
        A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? YES O
        B. If your answer to A is yes,” describe each lawsuit in the space below. (If there is more than one
            lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

            1. Approximate date of filing lawsuit:
            2. Parties to previous lawsuit:

                Plaintiff(s)
                Defendant(s)
            3. Court: (If federal, name the district; if state, name the county.)
            4.            Cause                                     number:

            5. Name of judge to whom case was assigned:

            6. Disposition: (Was the case dismissed, appealed, still pending?)
            7. Approximate date of disposition:

                                                           2
     Case 1:19-cv-00513-MAC-ZJH Document 1 Filed 10/21/19 Page 3 of 7 PageID #: 3


n.    PLACE OF PRESENT CONFINEMENT: lo, ( Jin) f

m.    EXHAUSTION OF GRIEVANCE PROCEDURES:
      Have you exha sted all steps of the institutional grievance procedure?                    aZ'YES        NO
      Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT:
      A. Name and address of plaintiff: VihA/H/ Kray1
                                           7      <V»              (l (ju tf-1                 >/i 4


      B. Full name of each defendant, his official position, his place of employment, and his full mailin address.


         Defendant#1: 0-£ 3Yv y (/Cf)
                                                    Y1
                                                     y Te.Wiu2~
         Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

          T .«a. Ev cTo                                       ed Affi' oNti

         Defendant#2:'!%v l                          W\\a -»            byru Wl .dad. Aiv/
                        Stvi '.t tsxnX oCCict. Ico k\. Py                                i u/ y W k $2
          Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

         S                   -         f        V              dG                         '     l

          Defendant#3: ~~Toy< . ~T i_                 , n r \7-?\ \ ,G < sP         AI    LAVyR OVA f~ -
            T       o       j     Ki, LQfyvx                           (V         A-wy x X
          Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
             .e. Gr\o > a _D            A'f> 1do vi,L


          Defendant #4: \/f\AV Z C \ ?                            QtYA ,QV\cl\> la i y\A)\ j
           /-     \ibip\iTV-\    -fi p.        \j   -y      dvT.ju
                                                                qI\ ;S
                                                                     »          i   C
                                                                                    >     .v   \     "7 .0
          Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you

              t- &\< » U d C \ rb > \( V

          Defendant #5:                    VV i W Co I \ ,j 0                            I V > 1
                                                                          NV
          Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.



                 j- of ferarvd Sc l' rue x e a3 ~ T7>( '/C&>

            •3.


                                                        3
     Case 1:19-cv-00513-MAC-ZJH Document 1 Filed 10/21/19 Page 4 of 7 PageID #: 4


V.    STATEMENT OF CLAIM::
      State here in a short and plain statement the facts of your case, that is, what hap ened, where did it happen,
      when did it h ppen, and who was involved. Describe how each defendant is involved. You need not give
      any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
      and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
      complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
      STRIKE YOUR COMPLAINT.




VI. RELIEF:
      State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
      statutes.

                    Por

VE. GENERAL BACKGROUND INFORMATION:
      A. State, in complete form, all names you have ever used or been Im wn by including any and all aliases.

          Johnn f\ay ffnule i , \ ohnny <o(                                                                it
      B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
          prison or FBI numbers ever assigned to you. * 1 2 3 4




VI . SANCTIONS:
      A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES r NO
      B. If your answer is yes, give the following information for every lawsuit in which sanctions were
          imposed. (If more than one, use another piece of paper and answer the same questions.)

          1. Court that imposed sanctions (if federal, give the district and division):
          2.              Case                                    number:

          3. Approximate date sanctions were imposed:

          4. Have the sanctions been lifted or otherwise satisfied? YES NO


                                                            4
    Case 1:19-cv-00513-MAC-ZJH Document 1 Filed 10/21/19 Page 5 of 7 PageID #: 5



       C. Has any court ever warned or notified you that sanctions could be imposed?                 YES |/ NO
       D. If your answer is yes, give the following information for every lawsuit in which a warning was issued.
           (If more than one, use another piece of paper and answer the same questions.)

           1. Court that issued warning (if federal, give the district and division):
           2.             Case                               number:

           3. Approximate date warning was issued:



E ecuted on: (0 M' 1 j
               DATE




PLAINTIFF S DECLARATIONS

       1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
          and correct.
       2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
            current mailing address and failure to do so may result in the dismissal of this lawsuit.
       3. I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
       4. I understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
            civil actions or appeals (from a judgment in a civil action) in a court of the United States while
            incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
            frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
            imminent danger of serious physical injury.
       5. I understand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
            filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
            inmate trust account by my custodian until the filing fee is paid.



Signed this _ day of OcJo cr' , 20 /f
          (Day) (month) (year)




WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.




                                                        5
         Case 1:19-cv-00513-MAC-ZJH Document 1 Filed 10/21/19 Page 6 of 7 PageID #: 6
STATE OF TEXAS                                          §


COUNTY OF LIBERTY §


                                           AFFIDAVIT OF FACT



  On the 18th day of the month of April A. D. 2017 I Johnny Ray Roulett, a resident of Tennessee was driving
my 2005 Dodge Charger, with Tennessee tags, a bumper sticker that said I Love My Country, But Fear My
Government , and my cruise control set, down a four lane highway somewhere between Minneola and Grand
Saline, Texas during the time frame of approximately 12-3:00 pm. A dark SUV was coming toward me in the
other lane of the highway. As the SUV passed, going the opposite direction on the highway, it made a U-Turn
in the median and came up behind me. After being behind me for approximately 3-5 minutes the SUV came up
beside me. I could see the word of Constable" on the side of the SUV. The man inside the SUV was staring at
me with a real red and angry looking face. He then continued on ahead of me tapping his brakes several times.

 Approximately a few minutes later I put my left blinker on and got into the left lane and continued into the
turning lane. I turned onto a two lane side road and continued on my GPS route. After I was approximately 1
mile down this two lane country road I noticed, in my rear view mirror, the dark SUV turning on the same road
with his red and blue lights on.
  Remembering the angry face and knowing that in Tennessee Constables are elected officials that are not
POST Certified I immediately dialed 911 as I felt something was wrong and I was fearful for my safety and my
life. I asked the 911 operator/dispatcher if she could verify why a Constable was trying to pull me over and if
he was a dully sworn Peace Officer. I told the 911 operator/dispatcher that I was from Tennessee and on a
back country road and in fear for my life. She told me I needed to pull over and see what he wanted and hung
up on me. Out of duress I kept driving, as I was uncertain of what to do and felt as if I may be in danger
because of my bumper sticker and the red and angry face that I had seen from the man as he had passed by
me on the four lane highway where he could have attempted to stop me if he wanted to.

 I continued to drive until I received a phone call from Steve Gordy who guaranteed me that he was on the
phone with the State Trooper in charge that was behind me and guaranteed my safety if I would stop. I then
came to a stop and turned my car off and held my hands up high to surrender. I was lied to and not safe at
all. I was at gunpoint by approximately 30 officers with a helicopter above. As I held my hands up high the
officers was screaming at me to get out of my car. In fear for my life I did not want to move to fast and slowly
opened my door and begin to step out slowly with my hands up. An officer runs up to me and shoots me with
a Taser. As I hit the ground I am handcuffed and approximately 10 officer s start beating me while continually
being tazzed. They didn't stop until I started choking on my blood and almost blacking out. When they picked
me up off the ground the officer that was holding my arm asked another officer if he got him some. A few
minutes later another officer walks up to me and yanked the Taser prongs out of me and said to me your
nose looks crooked and grabbed my nose and snapped it back into place saying "let me help you with
that."

   I was then refused any medical treatment, I had blood coming out of my right ear and down the front of
my face from my nose and ear. Both of my eyes was blackened, my nose was broken, something in my left
            Case 1:19-cv-00513-MAC-ZJH Document 1 Filed 10/21/19 Page 7 of 7 PageID #: 7




Jdmif'    f xildt
7&tj m5 m
      Un t
jkuiim rf-lO&'B                CLERK, U.S. DIST ICT COUBT
                                      received .

                              •i OCT 21
                                E STERN DISTRICT OF TEXAS
                                    BEAUMONT, TEXAS




                                                            Clcrt

                                                  n cd Otefei iJkir ct( oiirf
                                         ,3&} W m S tree* Su fe

                                               'tx n onij 7770 L-m 7
